Notice of Pre-AIA  or AIA  Status
 	The present application 17/106,037, filed on 11/27/2010 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The Drawings filed on 11/27/2020 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner








Statutory Review under 35 USC § 101
Claims 1-7 are directed to a method and have been reviewed.
 	Claims 1-7 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
Claims 8-14 are directed to a system and have been reviewed
 	Claims 8-14 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ 0072, 0075, fig 6 of the applicant’s specification referring to physical processor cores
Claims 15-20 are directed  a non-transitory computer storage medium storing computer-executable instructions: have been reviewed
 	Claims 15-20 appear to be statutory, as non-transitory computer storage medium storing computer-executable instructions (¶ 0072) determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions (claim says non-transitory).








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al., U.S. Patent Pub. No. 2018/0032257, published on Feb 2018 in view of  Grider et al., (hereafter Grider), US Pub. No. 2013/0159364 published Jun,2013.

As to claim 1,8,15, Xiang teaches a system which including A method of synchronizing, the method comprising: (Xiang: para 0012, line 1-2 – Xiang teaches synchronization of data between multiple replicas of an object in a distributed storage environment)
 	“detecting, by a processor, a first component of a plurality of mirrored components of a distributed data object becoming unavailable, wherein the plurality of mirrored components includes a delta component and a regular mirror component” (Xiang: fig 2, 0009-0010,0014,0025-0026,0045 – Xiang teaches detecting particular object available/unavailable during replication process, in the event of object unavailable, replica may not synchronized ie., application may write data to the data block of the object, further during the data block of copied during the resynchronization process before the particular replica became unavailable as detailed in 0009-0010, furthermore, the prior art of Xiang teaches both available and unavailable saturations using the resynching bitmap concept, particularly tracking bitmap was set in order to indicate unavailability.  The prior art of Xiang teaches bitmap manager may update each tracking bitmap indicating the respective objects including changes may corresponds to delta component as detailed in 0025-0026), “wherein the delta component indicates a shorter history of changes to data blocks, indicated by the regular mirror component” (Xiang: 0028 – Xiang teaches during the bitmap manager may create new tracking bitmap in order to test respective update changes by clearing previous tracked bitmap such that it indicate changes to the particular data block of the object component  and/or resynching bit map from the replicated object); 
  	“during the unavailability of the first component, committing at least one write input/output (I/O) by the delta component” (Xiang: 0025-0026 – Xiang teaches storage data structure supporting memory addresses of the replica, particularly with respective to tracking bitmap, while bit map indicating unavailability   the bitmap manager updates the specific data block  ie., in the event of replica is unavailable, the replication manager may not be able to synchronize the data with the replica as detailed in 0025-0026)
 	“during the unavailability of the first component, tracking the committing by the delta component in a first tracking bitmap associated with the delta component” (Xiang: 0029,0043 – Xiang teaches operation sequence number from the log for the object as last write operation that was synchronized ie., committed on, further all other object components servers as a update and/or stale tracking indicator.  It is further noted that stale log sequence number and last committed log sequence number are both may be same log sequence number on the first component that was synchronized and/or committed with other active components)  ;
 	“detecting, by the processor, the first component becoming available”           (Xiang:     fig 2, element 225, fig 3, element 308,0033 – Xiang taches resynching   bitmap and updating on the tracking bitmap in association with the specific replica comes available for the identified object component , while resyncing bitmap matches the tracking bitmap after replica available accordingly updates tracking bitmap) ; and
 	“based at least on detecting the first component becoming available, synchronizing, by the processor, the first component with data from the delta component, based at least on changed data blocks indicated in the first tracking bitmap” (Xiang: fig 2-3, 0033-0034,0037,0044 – Xiang teaches when particular replica becomes available resynching bitmap updated based on the tracking bitmap, further each identified bit indicates not only resynching bitmap, but also specific update to the daa block of the memory address and data may be transferred each time data of the object and the replicas is modified).
 	It is however, noted that Xiang does not teach “log-structured file system (LFS)”, although Xiang teaches tracking bitmap associated with the sequence number for the replicated object during resynchronization process (Xiang: 0029).  On the other hand, Grider disclosed  “log-structured file system (LFS)” (Grider: 0058 – Grider teaches parallel log structured file system in the database management system particularly data in the form of directories of write-optimized logs and indices)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of parallel log structured file system that extracts data pattern for the data to read/write operations of Grider into synchronization and/resyncing data in a distributed storage system of Xiang et al., because both Xiang, Grider teaches synchronization process of data objects (Xiang: Abstract; Grider: fig 4, 0090).  One having ordinary skill in the art would have been motivated to use the log structured file system of Grider particularly using collective buffering and data pattern techniques including capture write patterns on the fly to build an index, further allows not only data synchronization among compute nodes, but also optimally analyze the data written , while data know where to read the desired data in an extremely efficient way (Grider: 0065-0068)

As to claim 2,9,16, the combination of Xiang, Grider disclosed:
 	“during the unavailability of the first component, committing the at least one write I/O by the regular mirror component” (Xiang: 0011, 0020,0025-0026); and
 	“during the unavailability of the first component, tracking the committing by the regular mirror component in a second tracking bitmap associated with the regular mirror component” (0021-0023, fig 1-2).

As to claim 3,10,17,  the combination of Xiang, Grider disclosed:
 	“based at least on detecting the first component becoming available, detecting, by the processor, availability of the delta component for synchronizing the first component” (Xiang : fig 2, element 225, fig 3, element 308, 0027-0028, 0033); and
 	“based at least on the delta component being unavailable, synchronizing, by the processor, the first component with data from the regular mirror component, based at least on changed data blocks indicated in the second tracking bitmap” (Xiang: 0028-0029,0035) 

As to claim 4,11,18 the combination of Xiang, Grider disclosed
 	“based at least on detecting the first component becoming available, detecting, by the processor, whether the first tracking bitmap is valid for synchronizing the first component( Xiang: Abstract, fig 1, element 148B,0026) and
 	“based at least on the first tracking bitmap not being valid for synchronizing the first component, synchronizing, by the processor, the first component with data from the regular mirror component, based at least on changed data blocks indicated in the second tracking bitmap” (Xiang: 0027-0028,0031-0032).

As to claim 5,12,19 the combination of Xiang, Grider disclosed  “wherein the first component is an indirect sibling of the delta component” (Xiang: 0033-0034).

As to claim 6,13 the combination of Xiang, Grider disclosed:  
 	“based at least on the first component becoming unavailable, extending a lifespan of the delta component” (Xiang: 0036-0037).

As to claim 7,14,20,  the combination of Xiang, Grider disclosed   	
 	“detecting, by the processor, whether a data block, in a group of data blocks indicated as changed, has been written” (Xiang: 0025-0026, 0029); and
 	“based at least on the data block having been written, copying the data block to the first component” (Xiang : 0028-0030), .

Conclusion

The prior art made of record
				a.  	US Pub. No.  	2018/0032257
				b. 	US Pub. No. 		2013/0159364
			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure






Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.












 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154